 In the Matter Of WILLIAM H. CARROLLandINTERNATIONALBROTHER-HOOD OF TEAMSTERS, CHAUFFEURS, STABLEMEN AND HELPERS OFAMERICA, LOCAL 42 (AFL)Case No: C-1719.-Decided January 31, 1941Jurisdiction:transportation of mail under contract with U. S. Government;jurisdiction contested.'Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. Edward Schneider,for the Board.Mr. Edward J. CoughlinandMr. Lawrence M. Kearns,of Lynn,Mass., for the respondent.M11r.William A. Nealey,of Lynn, Mass., for the Union.Mr. Raymond J. Compton,of counsel to the Board. 'DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by InternationalBrotherhood of Teamsters, Chauffeurs, Stablemen and Helpers ofAmerica, Local 42 (AFL), herein called the Union, the NationalLabor Relations Board, herein called the Board, by theRegional.Director for the First Region (Boston, Massachusetts), issued itscomplaint, dated October 4, 1940, againstWilliamH. Carroll,Swampscott, Massachusetts, herein called the respondent, allegingthat the respondent had engaged in and was engaging in unfairlabor practices affecting commerce, within the meaning of Section 8(1), (3), and (5) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.Copies of thecomplaint and notice of hearing were duly served upon the respond-ent and the Union.With respect to the unfair labor practices the complaint allegedin substance that the respondent (1) on or about March 12, 1940,discriminatorily discharged Fred T. McNamara, Jr., Paul T. Dunne,and Raymond E. Godin, and on or about June 8, 1940, followingreinstatement of the aforementioned employees, again discriminator-29 N. L.R. B., No. 66.343 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDily discharged and thereafter refused to reinstate. Fred T. McNamara,Jr.; (2) on or about March 12, 1940, and all times thereafter, refusedto bargain collectively with the Union as the exclusive representativeof all drivers employed by the respondent, exclusive of supervisoryand maintenance employees, said employees constituting an appro-priate bargaining unit; and (3) that. by the aforesaid. acts, byquestioning his employees as to their membership in the Union, andby making statements intended to discourage his employees from be-coming or remaining members of the Union, interferred with, re-strained, and coerced his employees in the exercise of the rightsguaranteed in Section 7 of the Act.On October 14, 1940, the respondent filed an answer to the com-plaint, admitting the allegations of the complaint as to the natureof his business, -but denying that he was engaged in commerce withinthe meaning of the Act or that he had committed the unfair laborpractices alleged therein.Pursuant to notice, a' hearing was held on- October 17, 1940, atLynn, Massachusetts, before James C. Paradise, the Trial Examinerduly designated by the Board. The Board and the respondent wererepresented by counsel, the Union by its representative, and allparticipated in the hearing.On October 17, 1940, the respondent, the Union, and the counselfor the Board entered into a stipulation in settlement of the case.This stipulation provides as follows :STIPULATIONIt is hereby stipulated by and between WILLIAM H. CAR-ROLL, hereinafter referred to as the Respondent, the TRUCKDRIVERS, CHAUFFEURS AND HELPERS UNION, LO-CAL NO. 42, INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS, STABLEMEN AND HELP-ERS OF AMERICA, affiliated with the American Federationof Labor, and Edward Schneider, Regional Attorney for theFirst Region, National Labor Relations Board, that :1.Evidence at the hearing in the above-entitled matter shallbe limited to the issue-of the applicability of the National LaborRelations Act to Respondent and the employees of Respondentand the jurisdiction of the National Labor Relations Board toenter against the Respondent the Order hereinafter set forth.2. It is stipulated that Fred T. McNamara, Jr., has obtainedemployment which is substantially equivalent to his former em-ployment with Respondent and that his loss of earnings fromthe time of his discharge by the Respondent until he obtained WILLIAM H. CARROLL345said substantially equivalent employment is Fifty Dollars($50.00).3.Truck Drivers, Chauffeurs and Helpers Union, Local No.42, International Brotherhood of Teamsters, Chauffeurs, Stable-men and Helpers of America, affiliated with the American Fed-eration of Labor, hereinafter referred to as the Union, is alabor organization within the meaning of Section 2, subsection(5) of the National-Labor Relations Act, hereinafter called theAct.-4.The drivers employed by the Respondent for the operation,Ofmotor vehicles used in the carrying, transportation and de-livery of mails of the United States, exclusive of supervisory,clerical and maintenance employees, constitute a unit appropriatefor the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.On March 11, 1940, the Union was the representative forcollective bargaining of a majority of the employees in saidunit.5.It is further stipulated and agreed, subject however to theprovisions of Paragraph 7 hereof, that upon the pleadings,evidence at the hearing, and upon this stipulation, if approvedby the National Labor Relations Board, an Order may, forth-with be entered by said Board providing as follows :1.Respondent, his agents,' successors and assigns shall ceaseand desist from :(a)Discouraging membership in the Truck Drivers, Chauf-feurs, and Helpers Union, Local No. 42, International Brother-hood of Teamsters, Chauffeurs, Stablemen and Helpers ofAmerica, affiliated with the American Federation of Labor,or any other labor organization of his employees by discrimi-nating in regard to hire or tenure of employment or any termor condition of employment ;(b) In any manner interfering with, restraining or coercinghis employees in the exercise of their right to self-organiza-tion, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing,and to engage in concerted activities, for the purpose of col-lective bargaining or other mutual aid or protection, as guar-anteed in Section 7 of the National Labor Relations Act ;(c)Refusing to bargain collectively with the Truck Drivers,Chauffeurs and Helpers Union, Local No. 42, InternationalBrotherhood of Teamsters, Chauffeurs, Stablemen and Helpersof America, affiliated with the American Federation of Labor, 346DECISIONS OF NATIONAL, LABOR RELATIONS BOARDas the exclusive representative of the drivers employed by theRespondent for the operation of the motor vehicles used inthe carrying, transportation and delivery of mails of theUnited States, exclusive of supervisory, clerical and mainte-nance employees, in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.2.Respondent, his agents, successors and assigns shall takethe following affirmative action to effectuate the policies of theAct :(a)Upon request bargain collectively with the TruckDrivers, Chauffeurs and Helpers Union, Local No. 42, Inter-nationalBortherhood of Teamsters, Chauffeurs, Stablemenand Helpers of America, affiliated with the American Federa-tion of Labor, as the exclusive representative of the driversemployed by Respondent for the operation of the motor ve-hicles used in the carrying, transportation and delivery ofmails of the United States, exclusive of supervisory, clericaland maintenance employees, in respect to rates of pay, wages,hours of employment, and other conditions of employment;(b)Make whole Fred T. McNamara, Jr., for loss of paysuffered by reason of his discharge by Respondent by paymentto him of the sum of money of Fifty Dollars ($50.00) ;(c)Post immediately in conspicuous places at his place ofbusiness and in his motor vehicles used in the carrying, tI ans-portation and delivery of mails of the United States, noticesembodying the cease and desist provisions of this Order, thenotices to remain posted for a period of sixty (60) consecu-tive days from the date of posting;(d)Notify the Regional Director for the First Region inwriting within ten (10) days from the date of this Orderwhat steps the Respondent has taken to comply herewith.6.The parties waive the right to a hearing on the issues ofthe case, except as provided in Paragraph 1 hereof.Theparties waive their right to an intermediate report by the trialexaminer of the National Labor Relations Board.The partieswaive the making of findings of fact and conclusions of lawexcept on the issue on which evidence is taken as provided inParagraph 1 hereof.The parties also waive the issuance ofProposed Findings of Fact, Proposed Conclusions of Law, andProposed Order by the Board, waive the right to argue orallybefore the Board, and to file briefs with the Board.7.The parties consent to the entry of a decree by the appro-priate Circuit Court of Appeals, if the Board desires to make WILLIAM H. CARROLL347application thereto, enforcing the Order of the Board in theform set forth in Paragraph 5 above, subject however to thefollowing reservation :The Respondent reserves to himself. the right to contest beforeany appropriate court the applicability of the National Labor.Relations Act to Respondent and the employees of Respondent,and' by reason of the aforesaid the jurisdiction of the NationalLabor Relations Board and appropriate Circuit Court of Appealsto enter against the Respondent the Order and Decree set forthin subdivision 1- (a), (b), and (c), and 2 (a), (b), and (c), and(d) of Paragraph 5 above, but waive any and all other rights tocontest the validity and propriety of the Order and the entry ofsaidOrder and Decree by the Board and the appropriateCircuit Court of Appeals.8. It is further agreed that this stipulation shall be null andvoid and of no effect in the event the National Labor RelationsBoard does not approve this stipulation and does not enteran Order based upon the terms and provisions of said stipulation,and that in the event the Board does not approve the stipula-tion and issue an Order based upon the terms and provisions ofsaid stipulation the hearing shall be rescheduled and all partiesshall have full and complete opportunity to introduce suchtestimony as they desire within the issues as framed.9.This stipulation constitutes the entire agreement betweenthe parties and no verbal agreement of any kind has beenmade which varies, alters or adds to the stipulation.10. It is further stipulated between the parties that the stipu-lationwhich was received in evidence as Board's ExhibitNo. 2 at the hearing in the above-entitled matter may be with-drawn, and that this stipulation may be substituted in lieuthereof as Board's Exhibit No. 2 with the same force and effectas if it were the stipulation offered in evidence at Page 6 of thetranscript of the record and received and marked in evidence atPage 7 of the transcript of the record.On November 6, 1940, the Board issued its order approving- theabove stipulation, making it a part of the record in the case, andtransferring the proceeding to the Board for the purpose of entryof a decision and order by the Board pursuant to the provisions ofthe stipulation.Upon the above stipulation and the entire record in the case, theBoard makes the following : 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTTHE BUSINESS OF THE RESPONDENTPursuant to a contract with the United States executed for andduring the term beginning July 1, 1937, and ending June 30, 1941,the respondent, William H. Carroll, is engaged in the transportationof mail by truck to and from the United States Post Office at Lynn,Massachusetts, the Lynn railroad depot and other branch post officeslocated at East Lynn, West Lynn, Saugus, Swampscott, and Naliant,Massachusetts, all of which are within the Lynn postal district.Therespondent owns and operates five motor trucks and, employs fourregular drivers, other than himself, in the performance of the dutiesoutlined above.Under the terms of the contract,' the respondent is required tofurnish a bond conditioned upon the faithful performance of theservices contracted for.Drivers employed by the respondent mustmeet certain minimum age and educational standards, and are re-quired to take an oath prescribed by the Post Office Department andto wear a standardized cap or hat, with badge. The contract furtherprovides that "drivers furnished by contractors for the services ofcarrying the mails will be required to load and unload the mailsunder the direction of authorized representatives of the Post OfficeDepartment" and that "the drivers' motor vehicles and services areto be at all times under the control of the postmaster and are to beoperated under such schedules as the postmaster may prescribe."Other than these general limitations, and the additional provisionthat the postmaster may "require the contractor to suspend a driverfrom. duty for inefficiency or other serious delinquency," the contractembodies no restriction upon the freedom of the respondent to em;ploy whomsoever he chooses. The respondent may likewise dischargehis employees at will, and has sole authority to fix their hours ofwork, rates of pay, and other conditions of employment.The respondent contends that he is not an employer within themeaning of Section 2 (2) of the Act, since he and his employeesare acting directly in the interests of the United States Governmentand under its close supervision, direction, and control. In view ofthe facts set forth above, we are of the opinion that the contentionof the respondent cannot be sustained and we find that the respond-`II The contract incorporates by reference the conditions set forth in a PostOffice bulletinissuedDecember 8, 1936, entitled "Advertisement Inviting Proposals for Carrying theMails." WILLIAM H. CARROLL349,ent is an employer within the meaning of'Sectioll'2'(2) of the Act-2.We further find that the above-described operations of the respond-_ent constitute a continuous flow of trade, traffic, and commerce amongthe several States, within the meaning of the Act.ORDERUpon the basis of the above findings of fact, the above stipulation,and the entire'record in the case, and pursuant to Section 10 (c) oftheNational Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent,WilliamH. Carroll,Swampscott, Massachusetts, his agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in the Truck Drivers, Chauffeurs;and Helpers Union, Local No. 42, International Brotherhood ofTeamsters, Chauffeurs, Stablemen and Helpers of America, affiliatedwith the American Federation of Labor, or any other labor organiza-tion of his employees by discriminating in regard to hire or tenure ofemployment or any term or condition of employment;(b) In any manner interfering with, restraining or coercing hisemployees in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities, for the purpose of collective bargaining orother 'mutual aid or protection, as guaranteed in Section 7 of theNational Labor Relations Act;(c)Refusing to bargain collectively with the Truck Drivers,Chauffeurs and Helpers Union, Local No. 42, International Brother-hood of Teamsters, Chauffeurs, Stablement and Helpers of America,affiliated with the American Federation of labor, as the exclusiverepresentatives of the drivers employed, by the Respondent for theoperation of the motor vehicles used in the carrying, transportationand delivery of mails of the United States, exclusive of supervisory,clerical and maintenance employees, in respect to rates of pay, wages,hours of employment, and other conditions of employment.2.Take the following affirmative action to effectuate the policiesof the Act:(a)Upon request bargain collectively with the Truck Drivers,Chauffeurs and Helpers Union, Local No. 42, International Brother-hood of Teamsters, Chauffeurs, Stablemen and Helpers of America,2 Cf.Matterof New YorkMail h Newspaper Transportation Co.andCommittee for A-dustrial Organization,on Behalf of the Employees of the New York Mail & NewspaperTransportation Co., 4N.L. R. B. 1066. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDaffiliated with the American Federation of Labor, as the exclusiverepresentative of the drivers employed by Respondent for the opera-tion of the motor vehicles used in the carrying, transportation anddelivery of mails of he United States, exclusive of supervisory,clerical and maintenance employees, in respect to rates of pay, wages,hours of employment, and other conditions of employment ;(b)Make whole Fred T. McNamara, Jr., for loss of pay sufferedby reason of his discharge by Respondent by payment to him ofthe sum of money of Fifty Dollars ($50.00) ;Post immediately in conspicuous places at his place of businessand in his motor vehicles used in the carrying, transportation anddelivery of mails of the United States, notices embodying the ceaseand desist provisions of this Order, the notices to remain posted fora period of sixty (60) consecutive days from the date of posting;(d)Notify the Regional Director for the First Region in writingwithin ten (10) days from the date of this Order what steps theRespondent has taken to comply herewith.